             Case 5:18-cv-00430-G Document 9 Filed 09/15/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

RICKY JOE WALLER,                              )
                                               )
         Petitioner,                           )
                                               )
v.                                             )   Case No. CIV-18-430-G
                                               )
WARDEN B. GREILICK,                            )
                                               )
         Respondent.                           )

                                           ORDER

         The Court is in receipt of a Petition for Writ of Habeas Corpus Under 28 U.S.C. §

2241 (Doc. No. 1) filed by Petitioner Ricky Joe Waller, a federal prisoner appearing pro

se. Petitioner’s pleading alleges that he is confined at FCI El Reno and challenges the

Bureau of Prisons’ execution of his federal sentence. See Pet. at 1-3. Petitioner’s cited

statute provides that “[t]he writ of habeas corpus shall not extend to a prisoner unless . . .

[h]e is in custody.” 28 U.S.C. § 2241(c)(3). The Court’s review of the BOP’s online

inmate locator reflects that Petitioner was released from federal custody on December 4,

2020.1

         “Article III of the United States Constitution only extends federal judicial power to

cases or controversies.” United States v. Meyers, 200 F.3d 715, 718 (10th Cir. 2000). “A

habeas corpus petition is moot when it no longer presents a case or controversy under

Article III, § 2, of the Constitution.” Aragon v. Shanks, 144 F.3d 690, 691 (10th Cir. 1998)



1
  See Federal Bureau of Prisons, Find an Inmate, https://www.bop.gov/inmateloc/ (last
visited Aug. 12, 2021).
             Case 5:18-cv-00430-G Document 9 Filed 09/15/21 Page 2 of 3




(citing Spencer v. Kemna, 523 U.S. 1, 7 (1998)). “Mootness is a threshold issue because

the existence of a live case or controversy is a constitutional prerequisite to federal court

jurisdiction.” McClendon v. City of Albuquerque, 100 F.3d 863, 867 (10th Cir. 1996).

       The fact that Petitioner is no longer in custody “does not automatically moot” his §

2241 petition, however, “because he was in custody at the time of filing.” Riley v. INS,

310 F.3d 1253, 1256 (10th Cir. 2002) (citing Spencer, 523 U.S. at 7). To continue to

present a live case or controversy under § 2241 after being released from custody,

Petitioner must allege “collateral consequences of the conviction”—i.e., “some concrete

and continuing injury” “adequate to meet Article III’s injury-in-fact requirement.” Lucero

v. McKune, 340 F. App’x 442, 443-44 (10th Cir. 2009) (alteration and internal quotation

marks omitted).

       Accordingly, Petitioner was ordered to show cause, no later than August 26, 2021,

why this habeas action should not be dismissed as moot. See Order to Show Cause (Doc.

No. 7). The Order to Show Cause was mailed to Petitioner at the address he provided to

the Court.

       As of this date, no response or other filing has been submitted by Petitioner. Further,

no continuing injury or collateral consequences of Petitioner’s conviction are evident from

the record before the Court.

                                      CONCLUSION

       The Court therefore DISMISSES the Petition for Writ of Habeas Corpus Under 28

U.S.C. § 2241 as MOOT. A separate judgment shall be entered.




                                              2
   Case 5:18-cv-00430-G Document 9 Filed 09/15/21 Page 3 of 3




IT IS SO ORDERED this 15th day of September, 2021.




                                 3
